DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed on 1/12/2021.  Claims 1, 2, 3, 7-9, 12, 15, 16, and 17 have been amended. Claims 18-20 have been canceled. New claims 21-23 have been added. Therefore, claims 1-17 and 21-23 are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“employing, by the structuring module connected to the computer system, a crawler to mine relevant data from the game play data” in claims 1, 8 and 15.
“converting by the structuring module, the game play data from an unstructured state into a structured state” in claims 1, 8 and 15; 
“scanning, by the structuring module, the structured data to determine a first set of features of the First cluster that may indicate low engagement” in claims 1, 8 and 15; 
“determining, based on the scanning, that player engagement is low for the first cluster” in claims 1, 8 and 15; 
“correlating, by the structuring module, the first set of features to a possible solution” in claims 1, 8 and 15;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification para 0044, 0046 and Fig. 4 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Arguments
Applicant's arguments, see pages 8-10, filed 1/12/2021, with respect to the rejection of claims 1-20 under 35 USC 102 have been fully considered but are not persuasive. 

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
Muller does not reassign a gamer profile based on recorded game play data as in Applicant's amended claims 1, 8, and 15. (page 8). 

In response to applicant's argument a:  The argument is that Muller "statistically determines how quickly different users or groups achieve a particular goal or accomplish a task. Muller does not disclose using a structuring module to determine user engagement as in Applicant's claims. 

Muller also teaches in para 0212 that the system analyzes the gathered and stored chat data. As noted above, the chat data can indicate certain player characteristics, such as use of profanity, elite speak, flowery/archaic language (e.g., use of "thou," "my lord"), etc. Chat data can provide a strong indication of a player's characteristics. For example, aggressive language, with many exclamations and taunts can represent a power-gamer, and thus the system provides points or weighting for power-gaming characterization when found in the chat data. An explorer might not communicate much, whereas a role player would likely communicate quite a bit, often in a flowery manner. As noted herein, the term "chat data" refers to any communication between players (e.g., text, audio, video, etc.). However, if players 
As para 0110 teaches user actions, interactions, behaviors, items, characteristics, and other information as described herein are tracked and recorded in one or more databases or other data structures (i.e., recorded game play data). This information is analyzed to determine information items that satisfy certain criteria and users are classified and/or grouped accordingly. Para 0092, The system classifies other users to identify those sharing similar and/or complementary characteristics with the first user and then migrates, or offers to migrate, the first user and other users to a particular server or user environment where these users can enjoy an improved user experience. See also para 0209, 0237.
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller, US 20140011595 A1 (hereinafter “Muller”).

As to claims 1, 8 and 15,
Muller teaches a method comprising: 
receiving, by a computer system, gaming history data associated with a gamer profile (Muller, para 0135, by analyzing player information over time (i.e., receive gaming history data), by tracking this information over time, the system can identify areas where players (previously identified as role-players or not) habitually engage in these activities. Thus, the system may first identify one or more role players based on their actions in a particular place. Over time, by continuing to track these players (i.e., gamer profile), the system may identify other locations where these players engage in similar activities); 
providing, based on the gaming history data, a user a selection of gamer clusters (Muller, para 0264, The players may, for example, choose to create a group or clan and play a game together or may choose to play alone or with a different group of people);
receiving a choice of a first cluster of gamers from the user (Muller, para 0264, The players may, for example, choose to create a group or clan and play a game together or may choose to play alone or with a different group of people);
assigning, by the computer system, the gamer profile to the first cluster of gamers based on the choice (Muller teaches in para 0264: while described herein as matching players, the system can provide greater granularity and match characters of players. Thus, the particular player may be matched with other players, and the system may further provide matches between the particular player's characters and the characters of other players in that group); 
recording, by the computer system, game play data associated with the gamer profile (Muller teaches in para 0130: the system tracks movement and interactions of all players within the virtual world over time to understand how that player likes to play, who that player often interacts with, where, and for how long, what actions the player takes, places the player visits, NPCs spoken to, etc.); 
employing, by a structuring module connected to the computer system, a crawler to mine relevant data from the game play data (Muller, para 0150 and Fig. 6B, an example of the information collector module 625 is shown as including a data/packet interceptor 626. The data/packet interceptor 626 receives data, e.g., packets, in the stream of communication, and helps identify data to be analyzed versus that/those to ignore. A decoder/decrypter 627 can decode or decrypt received data, if the data is encoded or encrypted. Although various components are shown as comprising a data/information collector and analyzer, one skilled in the art will understand that any or all of these components may exist independently of a data/information collector and analyzer. Furthermore, these components may analyze data collected from sources other than packets, such as RAM, video RAM, information exposed through an API provided by a game, interprocess communications, data structures maintained by the game, data structures maintained by the game, function calls to the game, game server, or associated software, etc.);
converting, by the structuring module, the game play data from an unstructured state into a structured state (Muller, para 0212, the system analyzes the gathered and stored chat data. As noted above, the chat data can indicate certain player characteristics, such as use of profanity, elite speak, flowery/archaic language (e.g., use of "thou," "my lord"), etc. Chat data can provide a strong indication of a player's characteristics. For example, aggressive language, with many exclamations and taunts can represent a power-gamer, and thus the system provides points or weighting for power-gaming characterization when found in the chat data. An explorer might not communicate much, whereas a role player would likely communicate quite a bit, often in a flowery manner. As noted herein, the term "chat data" refers to any communication between players (e.g., text, audio, video, etc.). However, if players communicate audibly, the system may employ speech-to-text to convert such speech to text for easier analysis by the system); 
scanning, by the structuring module, the structured data to determine a first set of features of the first cluster that may indicate low engagement (Muller, para 0212, For example, the system may use timing or other frequency data (i.e., features) to determine how frequently a player engages in chats with other players during a particular gaming session and how long these chats last. Frequent or long chat sessions could indicate a player who puts a high value on these interactions. Such a more simple analysis of length and frequency, versus analysis of content, could be performed with less computational resources); 
determining, based on the scanning, that player engagement is low for the first cluster (Muller, para 0212, 0219, the system can analyze identities of other players with whom the current player communicates. For example, the system can compare a user ID or other designation of fellow players with whom the current player is communicating, and keep a count of those players to thereby identify, over time, those fellow players with whom the player more frequently interacts. This can aid the system in determining whether the player frequently communicates with the same group of fellow players, or enjoys communicating with numerous other, unknown players (e.g. has a high count for a few players, or low counts scattered among numerous players); 
correlating, by the structuring module, the first set of features to a possible solution (Muller, para 0209, other zones may be associated with ethical/moral/social issues or concerns, and thus the table/data structure may appropriately flag or weight a player who spends greater than average time in these zones as someone who is interested in ethical/moral/social interests. (As one example, one zone may have oppressed peoples, degraded environmental quality, famine, or health concerns, and players can receive experience points or other in-game benefits/compensation for solving, rectifying, or ameliorating these concerns.) As yet another example, one zone may be populated with fellow player characters or in-game characters that wish to romantically engage with the player's character, befriend the character, or otherwise build an in-game social bond, and thus the table/data structure can apply an appropriate flag/weight to the player who seeks greater social involvement with the game/other characters); and 
based on the correlating, reassigning the gamer profile into a second cluster of gamers, wherein the reassigning addresses the possible solution (Muller, 0209, as yet another example, one zone may be populated with fellow player characters or in-game characters that wish to romantically engage with the player's character, befriend the character, or otherwise build an in-game social bond, and thus the table/data structure can apply an appropriate flag/weight to the player who seeks greater social involvement with the game/other characters).  
As to claims 2, 9 and 16, 
Muller teaches receiving, by the computer system, gaming history data associated with one or more gamer profiles assigned to the first cluster of gamers (Muller teaches in para 0135: by tracking player information over time, player is identified as role player or other type of player); 
based on the gaming history data associated with the one or more gamer profiles assigned to the first cluster (Muller teaches in para 0135: player type as role player), selecting, by the computer system, an initial gaming module among a plurality of initial gaming modules (Muller teaches in para 0183: a player may be able to configure separate instances of the user interface for different games, such as different preference interfaces or sections of an interface for different games.  For example, in one game a player may have a strong preference for playing with players in a similar age bracket whereas in other games age is not a factor for that player);
recording, by the computer system, game play data associated with the one or more gamer profiles (Muller teaches in para 0130: the system tracks player movement and interaction of all player within the game); 
based on the game play data associated with the one or more gamer profiles and the gaming history data associated with the one or more gamer profiles assigned to the first cluster (Muller teaches in para 0273: if the player's profile indicates he is a grinder, then the system will recommend (or simply place) the player in a new virtual world that appeals to grinders), 
displaying, by the computer system, choices of a plurality of the one or more candidate modules to one or more gamers associated with the one or more gamer profiles assigned to the first cluster on a display logically connected to the computer system (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players). AUS820160377US01 Page 43 of 48  
As to claims 3, 10 and 17,
Muller teaches the selecting comprises: displaying choices of the plurality of initial gaming modules on the display logically connected to the computer system (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players); and 
receiving a selection of the initial gaming module from the choices of the plurality of initial gaming modules (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players).  
As to claims 4, and 11
Muller teaches receiving, by the computer system, a choice of one of the one or more candidate gaming modules (Muller teaches in para 0181: the system receives user input or otherwise determines that a first user is not compatible with at least a first character of a second user.  Based on this determination, the system excludes on or more other characters (some or all) of the second user from interactions with the first player in some manner).  
As to claims 5, and 12
Muller teaches the reassigning comprises: defining the second cluster (Muller teaches in para 0236: player may be explore or grinder); and 
assigning the gamer profile to the second cluster (Muller teaches in para 0236: the system can tailor the game play to the player's preferences and/or style.  For example, if a player is known as an explorer, the system can identify quests that will cause the player to explore new lands or undiscovered territory.  As another example, if a player is known as a grinder, the system can, for example, offering quests or other incentives, or direct the player to better grinder areas and offer rewards for defeating monsters in those areas).  
As to claims 6, and 13 
Muller teaches the game play data describes gaming preferences of the gamer profile (Muller teaches in para 0181: FIG. 8, shows a match preference GUI that allows the player to input his preferences, and which the system uses to calculate, determine, and provide improved matches for other players with whom the system predicts or otherwise calculates or determines would provide an enjoyable gaming experience for the players).  

As to claims 7 and 14,
Muller teaches assigning, by the computer system gaming tasks to the gamer profile based on the assigning (Muller teaches in para 0110: the system may statistically determine how quickly different users or groups achieve a particular goal or accomplish a task, for example how quickly they progress through a given level or area of an electronic game, and analyze the members of that group or characteristics of the users). 
As to claim 21,
Muller teaches the possible solution is selected from the group consisting of: directing the player to a new gamer cluster with a different difficulty, directing the player to a new gamer cluster with a different module design, and directing the player to a new gamer cluster with a different approach to achieve a task (Muller, para 0123, 0127, the system analyzes the quest or objectives that a player or group accepts, how quickly the player or group completes these objectives, which objectives the player or group chooses not to pursue, and so forth. players who prefer to partake in combat with players who engage in a predetermined sequence or "rotation" of actions (e.g., attacking and casting spells in a particular order) to defeat a monster or complete a task may want to play with similar or like-minded players as opposed to players who improvise during battle or experiment with different techniques and tactics. This information allows the system to further match players together for a more enjoyable or enriching experience and avoid matching players in a manner that may create a less enjoyable experience for any players involved).
As to claim 22, 
Muller teaches the player engagement is determined with feedback from game play (Muller, para 0127, the system analyzes the quest or objectives that a player or group accepts, how quickly the player or group completes these objectives, which objectives the player or group chooses not to pursue, and so forth. For example, the system may identify players that accept or complete the same quests or types of quests. As another example, the system may match players who tend to complete similar quests in similar amounts of time as this may provide an indication of each player's skill level and/or play style).
As to claim 23, 
Muller teaches the feedback is selected from the group consisting of: continuing to use the application or game, a long break from use of a game, a feedback mechanism, dialog with other players (Muller, para 0141, through an API exposed by a game, the system may retrieve information pertaining to the types of characters associated with a player and certain attributes of those players, such as character levels, experience points, attributes, the rate at which this information changes, the players and characters that the player plays with, the types of monsters or characters with which the player engages in battle, the types of spells or abilities that the player frequently uses for different types of characters, the frequency with which players engage in battle, and so on. As another example, this and other types of information may be determined by intercepting and processing data from video RAM).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Baughman et al. (US 20140108310 A1) discloses a system, method and program product for optimizing a team to solve a problem. The system includes: a team building system for building a fundamental analytic team from a database of analysts to solve an inputted problem, wherein the fundamental analytic team includes at least one cluster of analysts characterized with specificity and at least one cluster of analysts characterized with sensitivity; and a problem analysis system that collects sensor data from the fundamental analytic team operating within an immersive environment, wherein the problem analysis system includes a system for evaluating the sensor data to identify a bias condition from the fundamental analytic team, and includes a system for altering variables in the immersive environment in response to a detected bias condition.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/16/2021